                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         DERRICK JESUS ODEN,
                                   4                                                           Case No. 18-cv-04922-YGR (PR)
                                                         Plaintiff,
                                   5                                                           ORDER GRANTING PLAINTIFF’S
                                                  v.                                           REQUEST FOR A SECOND
                                   6                                                           EXTENSION OF TIME TO FILE HIS
                                         M. VOONG, et al.,                                     OPPOSITION TO DEFENDANTS’
                                   7                                                           MOTION FOR SUMMARY
                                                         Defendants.                           JUDGMENT; AND DENYING HIS
                                   8                                                           OTHER PENDING MOTION AS MOOT

                                   9
                                               Plaintiff has filed a request for a second extension of time in which to file his opposition to
                                  10
                                       Defendants’ Motion for Summary Judgment. Dkt. 28. Plaintiff has also filed a motion dated
                                  11
                                       September 19, 2019 requesting the Court to order prison officials to locate and provide his legal
                                  12
Northern District of California




                                       property. Dkt. 27. Having read and considered Plaintiff’s requests, and good cause appearing,
 United States District Court




                                  13
                                               IT IS HEREBY ORDERED that Plaintiff’s request for a second extension of time is
                                  14
                                       GRANTED. Dkt. 28. The time in which Plaintiff may file his opposition to Defendants’ Motion
                                  15
                                       for Summary Judgment will be extended up to and including November 21, 2019. Defendants
                                  16
                                       shall file a reply brief no later than fourteen (14) days after the date Plaintiff’s opposition is filed.
                                  17
                                               As to Plaintiff’s request for his legal property, Defendants have informed the Court that
                                  18
                                       Plaintiff’s missing legal property was delivered to him on September 30, 2019. See Dkt. 29 at 1-2.
                                  19
                                       Therefore, Plaintiff’s motion requesting an order directing prison officials to locate and provide
                                  20
                                       his legal property is DENIED as moot. Dkt. 27.
                                  21
                                               This Order terminates Docket Nos. 27 and 28.
                                  22
                                               IT IS SO ORDERED.
                                  23
                                       Dated: November 12, 2019                          ______________________________________
                                  24                                                     YVONNE GONZALEZ ROGERS
                                                                                         United States District Court Judge
                                  25

                                  26
                                  27

                                  28
